PER CURIAM.
This appeal is from a final order of the Circuit Court for Dade County denying appellant’s motion for the appointment of an administrator ad litem in proceedings in re the Estate of Fred Robert Fehlhaber, deceased.
The trial court denied the relief sought on the grounds that it affirmatively appeared from the face of the motion that the matter sought to be inquired into by any administrator ad litem appointed pursuant to the motion was, at that time, the subject of other judicial proceedings in which mov-ant Verone Marin Fehlhaber was plaintiff and Robert F. Fehlhaber, as Trustee, and Robert F. Fehlhaber, as Personal Representative, were named defendants; and that a disposition of those proceedings in favor of the plaintiff, together with post-judgment proceedings, would accomplish the same result that was sought by mov-ant, appellant herein.
Upon consideration of the record, briefs and arguments of counsel, we have concluded that no reversible error has been demonstrated. Therefore the order appealed is affirmed.
Affirmed.